Citation Nr: 1007411	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder to include a passive-aggressive 
reaction, adjustment disorder with anxiety and depressed 
mood, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to January 
1954 and from January 1962 to June 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include a passive-aggressive reaction, adjustment 
disorder with anxiety and depressed mood, and PTSD. 

Historically, in a final November 1963 rating decision, 
service connection was denied for a nervous condition.

In January 1988, the Veteran filed a, "renewed claim," for 
PTSD.  Subsequently, in a September 1988 rating decision the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous condition.  

In a decision of August 1989 the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  

The Board in August 1994 reopened and remanded a claim of 
entitlement to service connection for a psychiatric disorder, 
including PTSD.  

In February 2000, the Board denied service connection for 
PTSD.

In a June 2003 rating decision the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  This claim is 
final.

In September 2005, the Veteran filed the current claim to 
reopen the claim for service connection for PTSD.

The Veteran originally filed a claim of entitlement to 
service connection for a nervous disorder.  He later 
described it as PTSD.  The medical evidence of record 
indicates that he has been diagnosed with other psychiatric 
disorders, including a passive-aggressive reaction, 
adjustment disorder with anxiety and depressed mood, as well 
as PTSD.  Although not claimed by the Veteran, the RO 
recharacterized the issue on appeal as indicated above to 
include these conditions.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009) (a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him).  The Board 
notes however, that while the issue was characterized by the 
RO as noted above, only PTSD was addressed by the RO in its 
decision.  

In January 2010, the Veteran provided testimony at a video 
conference hearing before the undersigned.  In addition, he 
offered testimony before a hearing officer at the RO in July 
2009.  Transcripts of both hearings are of record.

The appellant has additional claims pending, including 
entitlement to service connection for a stroke, special 
monthly compensation based on aid and attendance, specially 
adapted housing, and non service connected pension.  The only 
claim currently perfected for appeal to the Board is as shown 
on the title page.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include a passive-
aggressive reaction, adjustment disorder with anxiety and 
depressed mood, and PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the agency of 
original jurisdiction AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that the Veteran requested expedited 
treatment of his claim due to his recent stroke and advanced 
age in a March 2009 statement to the RO.  In response to this 
request, please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  This claim is 
final.  The Veteran was notified of the decision and of his 
appellate rights in June 2003.  However, he failed to file a 
substantive appeal.

2.  The evidence associated with the claims file subsequent 
to the June 2003 rating decision is new, and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder to include a passive-aggressive reaction, adjustment 
disorder with anxiety and depressed mood, and PTSD), and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, denying service connection 
for an acquired psychiatric disorder, to include PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supplement 2009); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent 
to the June 2003 rating decision is new and material, and the 
claim for an acquired psychiatric disorder to include a 
passive-aggressive reaction, adjustment disorder with anxiety 
and depressed mood, and (PTSD) is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supplement 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claim presently being decided with respect 
to reopening the claim for service connection for a 
psychiatric disability, to include PTSD, the VCAA and its 
implementing regulations do not prevent the Board from 
rendering a decision as to this issue.

Analysis

In the instant case, entitlement to service connection for a 
nervous condition was initially denied by the RO in November 
1963.  Since that time, as shown in the introduction above, 
the Veteran has reopened the claim several times as a claim 
for PTSD, but the RO and the Board have denied his various 
claims.  The basis of these 
denials was initially that no psychiatric disorder was 
diagnosed (1963); the Veteran had no diagnosis of PTSD, and 
an adjustment disorder was not shown in service or  within 
the presumptive period after service (1989); the Veteran had 
no diagnosis of PTSD, and no evidence that he engaged in 
combat during service  (2000).

The June 2003 rating decision reopened the Veteran's claim as 
he submitted evidence of a diagnosis of PTSD from a private 
physician; however after a VA examination, it was determined 
that he did not meet the criteria for a diagnosis of PTSD.  
He was instead diagnosed with an adjustment disorder with 
anxiety features, and a personality disorder.  This decision 
is final since the Veteran did not initiate an appeal of this 
decision by filing a Notice of Disagreement.

At the time of the June 2003 RO rating decision the pertinent 
evidence of record included the following evidence:

The service treatment records reflected a May 1963 report of 
psychiatric hospitalization for observation.  He was 
diagnosed with a passive-aggressive reaction, chronic, 
severe, manifested by marked stubbornness and passive 
obstructionism, immature and impassive judgment, and poorly 
controlled hostility and anxiety; stress, mild, routine duty 
in the zone of the interior; predisposition, severe, long 
history of a character and behavior disorder of the 
immaturity type; impairment for further military duty, 
severe. EPTS (existed prior to service).  It was recommended 
that he be separated from service;

A January 1990 report from Jeremy M. Pfeffer, BSc, MBBS, 
MRCP, psychologist, noted that the Veteran had anxiety and 
depression related to various stressors which dated back to 
the Korean War.  He also had some symptoms suggestive of 
PTSD; 

A March 1990 psychiatric report from Kamran Ghaffari, M.D., 
noted that the Veteran suffered from anxiety and depression 
related to various stressors which started in 1963 and has 
received ongoing psychiatric treatment since February 1986 
without significant improvement.  "In my opinion, [the 
Veteran] has symptoms suggestive of a post-traumatic stress 
disorder and that the symptoms would become much more severe 
if he were put in a stressful situation." 

A 1993 psychiatric report diagnosed PTSD and identified a 
history of sporadic symptoms of anxiety and depression for 
many years; 

An April 1997 VA Board of two psychiatrists noted some 
elements of PTSD but inadequate for a diagnosis of PTSD; 

A 1999 medical report noted conflicting data but identified 
no significant PTSD symptoms or stressors; 

A May 2003 VA examination resulted in a diagnosis of an 
adjustment disorder with anxiety features and a personality 
disorder; 

Also on file in June 2003 were extensive medical records 
revealing a long history of psychiatric treatment for 
anxiety, depression, and an adjustment disorder from at least 
February 1986.  

The June 2003 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and 
material evidence is presented or secured with respect 
to a claim that has been disallowed the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran filed the current application to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD in September 2005.  The 
pertinent evidence received subsequent to the June 2003 RO 
rating decision includes:

VA treatment records dated February 2005 and February 2009; 

Workmen's compensation claim records dated September 1987 and 
December 1989 which includes a comprehensive history and 
psychiatric evaluation of the Veteran;

Testimony from the Veteran at a personal hearing at the RO 
dated in July 2009; and, 

Testimony from the Veteran at a hearing before the 
undersigned Veterans Law Judge held in January 2010.  

The Veteran's treatment records reveal that he has been 
diagnosed with PTSD,  as well as several other psychiatric 
conditions including a passive-aggressive reaction, 
adjustment disorder with anxiety and depressed mood, and 
personality disorder.  
  
At the Veteran's January 2010 hearing, he indicated it was 
difficult for him to express himself as a result of a recent 
stroke.  He appeared to have reported that he served as a 
ground mechanic, as well as a crew chief and gunner on B-29 
aircraft in Korea.  He also reported bombing runs on a bridge 
over the Yellow River in Korea.  

The Board finds that the evidence submitted since the June 
2003 rating decision is new in that it was not associated 
with the claims folder prior to the June 2003 RO rating 
decision.  In addition, the Board finds that the evidence is 
material because it provides a diagnosis of PTSD and, 
presuming the credibility of the Veteran's statements, 
provides information concerning a new stressor that may have 
caused the Veteran's PTSD.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include a passive-aggressive reaction, adjustment disorder 
with anxiety and depressed mood, and PTSD, has been received 
and that the appeal is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder, to include a 
passive-aggressive reaction, adjustment disorder with anxiety 
and depressed mood, and PTSD, has been received; to this 
extent, the appeal is granted and the claim reopened.



REMAND

Now that the claim of entitlement to service connection for 
an acquired psychiatric disorder, to include a passive-
aggressive reaction, adjustment disorder with anxiety and 
depressed mood, and PTSD, has been reopened, additional 
development is warranted prior to deciding the merits of this 
claim.  

The Veteran's service personnel records reveal that he served 
in Okinawa as a B-29 mechanic during the Korean War.  It does 
not reveal that he had any combat service in Korea.  He 
testified that he also saw service as a crew chief and a 
gunner on B-29 aircraft.  His previously reported stressors, 
which only included knowledge that some aircraft crashed or 
were shot down in Korea, and that some airmen he knew had 
died, have been researched.  The claims folder does not 
reveal any indication that any attempt has been made to 
corroborate his reports of combat action or that he served as 
a crew member of any B-29 in combat.  As such, the Board 
finds that the claim must be remanded for an inquiry to be 
sent to the United States Army and Joint Services Records 
Research Center (JSRCC) for an attempt to corroborate the 
Veteran's testimony that he served as a crew member of a B-29 
in combat.  

The Veteran should also be afforded a psychiatric examination 
in order to clarify whether he has PTSD and, if so, whether 
there is a link between the diagnosis and the verified 
stressor above.  An opinion must also be obtained regarding 
whether the Veteran has any other psychiatric disability that 
is related to his service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.303, 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

In addition, any pertinent medical records (VA or non-VA) for 
this claim on appeal that have not already been identified 
and associated with the claims file should be obtained.  See 
38 U.S.C.A. § 5103A(b),(c).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
any other evidence identified as relevant 
by the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms as appropriate.  Updated VA 
treatment records should also be 
obtained.

2.  The Veteran should be contacted and 
requested to provide specific information 
regarding his claimed 
stressor of being a crew member on board 
a B-29 aircraft during the Korean War to 
include being a crew chief and a gunner.  
The Veteran should include the unit he 
was assigned to as a crew member, where 
his unit was serving at the time of the 
alleged stressors, the names of any crew 
members who were injured or killed, and 
the date.  The Veteran should be advised 
that if he is not specific in describing 
his stressor(s), corroboration from 
official sources may not be possible and 
that could adversely affect his claim.

3.  The RO should then prepare a summary 
of any of the Veteran's claimed stressors 
for which sufficient details have been 
provided in order to undertake a search 
of official records.  The RO should then 
prepare a request to the U.S. Army and 
Joint Services Records Research Center 
(JSRCC), citing to the Veteran's claimed 
unit, events at that unit, and dates.  
The JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.  In any event, 
attempt to confirm the Veteran's 
participation in combat operations in 
Korea during the Korean War.

4.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

5.  After the above development has been 
completed, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder to 
include a passive-aggressive reaction, 
adjustment disorder with anxiety and 
depressed mood, and PTSD found to be 
present.  
All indicated studies must be conducted.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in connection 
with the examination.  Moreover, a 
notation to the 
effect that this record review took place 
must be included in the examination 
report.  The examiner should integrate 
all previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the Veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that has 
(have) been verified as indicated above.  
The examiner should then be requested to 
provide an opinion as to:

a) Whether the Veteran has PTSD and, if 
so, whether it is at least as likely as 
not (a 50 percent degree of probability 
or greater) that his PTSD is supportable 
solely by the stressor(s) that has (have) 
been verified in the record relating to 
his military service.

(b) Whether any other psychiatric 
diagnosis, to include a passive-
aggressive reaction, adjustment disorder 
with anxiety and depressed mood, that the 
Veteran presently has is related to 
service, i.e., whether it is at least as 
likely as not (a 50 percent degree of 
probability or greater) that such 
diagnosis(es) is(are) related to his 
active duty service.

The report of examination should include 
a complete rationale for all opinions 
expressed.  

6.  The Veteran should be notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that he does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


